  
  
   

: Case 3: 19, ev. POOTEERS KAP Document 9 Filed 05/24/19 MA NL.

% 4 LED veg cf

MAY 242019

 

 

 

 

 

 

 

 

 

 

 

   
 
  

 

 

rasly
afer ue — se ~y Coe 7 Po Teas tt . 1 i 3,4

Ee, TS eee i ga J e s a a ean ase P

 
 
 

 

 

 

 

 

 

ee -
a a a ge OP 8 = ae : .
RL ee i : - f foe ‘
cae ~ , pte “ i$“ “ed ee OY sepa Flo |
t . os a " 4, is
VSS sa |
+ 3 ae — oo Tm Z eer é :

AF:
“news

. ep r ay i . rr, a : pepe DF ae
Sar Se fie ee ee PS wa :
- ip “f Ea = “ . ; bt an Loot a) ug rt 7 tgs Meee 3 ca i oa a os
kee f or 2
. ' %

i

 

 

~ ne 4 . a e
ete oo Sh FORO

Bow vk LY ¥ a watt i pews
fit ~ kes od er We = .

; is ar

   

     
    
     
      
 
  
   
 
       

    
   

eee ee WP ge oe a
wee” bs * eo ual i] = ——t rr
PCy foe PP b

. som at “ ee

Bb ie pf ne
hep fe ae # £ . cat, oe ies

 

 

 

 

 

 

 

a “2
a eh at was £
+ — - at ad a) 4 inf
eke, 5 iy GRY as -
‘, “ a Pe
md oy ge de A phe
nr? 7 —_—
EE lly 5 iy “i ge MP .
Latte teh aera tee fu ue % ee otf A gt ag " Be
ee RE net ee a ee
Be th eB ge PO HF Sweet a

 

 

Fhoncre, penny vO
nth ff Pee ty + .
we ail 7

af ahs freee

 

 

 

PORK: Seger iy

whey

ay ;

 

 

  
 

 

 

 

 

 

nly ? s £
OB othanh eed
Yay te — >
4 PoP Be MUP Pe
£ : Wwe 2 5h st aH
ve ae r fad 20 Q fe . “fy of ee
ah , wage z y
pd Be ibe tae “we . pe r '
ted? ral ye ~ =e re set :
& <a yy on tle” “ “oe
~ wer . te ger * = et
ee Ge Oa
ar - jay Bed.
oe r ‘Ss Ta ?
‘ iy ge wag a
ie ae ps we d
“eh - | rr 4 iia fs

    
Pa wa: 19- -Cv-00074-KRGAKAR Docyment 9, Filéd OpFegit9, Page 2 of 4

ane s oy “hives a i

fF ae ‘ f : ‘ ae “am
ee "ett 5 '
: f af

     

te

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
nr%

Peg 19-cv- 00074 KRG-KAP Document9 Filed 05/24/19 Page 4 of 4°

 

 

 

ehat ish.

‘
&

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
